 1 McGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN J. GILIO
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, Ca 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           Case No: 1:19-CR-00023-DAD-BAM

12                                 Plaintiff,            STIPULATION BETWEEN THE UNITED
                                                         STATES AND DEFENDANT REGARDING
13                                                       PRODUCTION OF PROTECTED
                                                         INFORMATION; PROTECTIVE ORDER RE:
14                          v.                           SAME

15
                                                         Ctrm:    5
16   ANDREW DAVID GONZALEZ,
                                                         Hon. Barbara A. McAuliffe
17                                 Defendant.

18
19

20          WHEREAS, This Court may enter protective orders pursuant to Fed. R. Crim. P. 16(d), 18
21 U.S.C. §§ 3509(d)(3) and 3771(a), and its general supervisory authority.

22          WHEREAS, the discovery in this case contains private personal information regarding third
23 parties, including but not limited to their names, dates of birth, physical descriptions, telephone

24 numbers, place of school, place of employment, and/or residential addresses (“Protected Information”);

25 and
26

27

28                                                       1
 1          WHEREAS, the parties desire to avoid both the necessity of large scale redactions and the

 2 unauthorized disclosure or dissemination of this information to anyone not a party to the court

 3 proceedings in this matter;

 4          The parties agree that entry of a stipulated protective order is therefore appropriate.

 5          THEREFORE, defendant ANDREW DAVID GONZALEZ, by and through his counsel of

 6 record, Assistant Federal Defender Charles Lee (“Defense Counsel”), and the United States of America,

 7 by and through Assistant United States Attorney Justin J. Gilio, hereby agree and stipulate as follows:

 8          1.      This Court may enter a protective order pursuant to Rule 16(d) of the Federal Rules of

 9 Criminal Procedure, and its general supervisory authority.

10          2.      This Order pertains to all discovery provided to or made available to Defense Counsel as

11 part of discovery in this case (hereafter, collectively known as “the discovery”).

12          3.      By signing this Stipulation and Protective Order, Defense Counsel agrees not to share any

13 documents or other information that contain Protected Information with anyone other than Defense

14 Counsel’s attorneys, designated defense investigators, designated defense experts, and support staff.

15 Defense Counsel may permit the defendant to view unredacted documents or other information in the

16 presence of his attorneys, defense investigators, and/or support staff. The parties agree that Defense

17 Counsel, defense investigators, and support staff shall not allow the defendant to copy Protected

18 Information contained in the discovery. The parties agree that Defense Counsel, defense investigators,
19 and support staff may provide the defendant with copies of documents or other information, if any, from

20 which Protected Information has first been redacted.

21          4.      The discovery and information therein may be used only in connection with the litigation

22 of this case and for no other purpose. The discovery is now and will forever remain the property of the

23 United States of America (“Government”). Defense Counsel will return the discovery to the Government

24 or alternatively keep it archived within its sole possession at the conclusion of the case.

25          5.      Defense Counsel will store the discovery in a secure place and will use reasonable care to

26 ensure that it is not disclosed to third persons in violation of this agreement.

27

28                                                        2
 1          6.     Defense Counsel shall be responsible for advising the Defendant, employees, and other

 2 members of the defense team, and defense witnesses of the contents of this Stipulation and Order.

 3          7.     In the event that Defendant substitutes counsel, undersigned Defense Counsel agrees to

 4 return the discovery to the government, or, at the request of government counsel, to forward it to new

 5 counsel after new counsel has confirmed to government counsel in writing his or her agreement to the

 6 terms of this Order.

 7          8. Nothing in this Order shall preclude a party from seeking a more restrictive protective order or

 8 other court order with regard to particular discovery items.
 9

10 IT IS SO STIPULATED.

11                                                       (As auth 2/11/19)

12 Dated: February 11, 2019                       By:    /s/ Charles Lee
                                                         Charles Lee, Esq.
13                                                       Attorney for Defendant
                                                         Andrew David Gonzalez
14

15 Dated: February 11, 2019                              McGREGOR W. SCOTT
                                                         United States Attorney
16

17                                                By:    /s/ Justin J. Gilio
                                                         Justin J. Gilio
18                                                       Assistant U.S. Attorney

19

20 IT IS SO ORDERED.

21
        Dated:    February 11, 2019                          /s/ Barbara     A. McAuliffe          _
22                                                      UNITED STATES MAGISTRATE JUDGE
23

24

25
26

27

28                                                       3
